Citation Nr: 0602269	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected right 
hearing loss, mastoiditis with headaches, and positional 
vertigo, to include due to treatment therefor.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1986.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico (hereinafter RO).  The case was remanded by the Board in 
November 2004 for additional development and review of the 
veteran's claim by appropriate personnel consistent with the 
provisions of 38 C.F.R. § 3.2600.  The requested development 
has been accomplished, and this case is now ready for 
appellate review. 


FINDING OF FACT

There is no competent medical evidence directly linking a 
current cervical spine disability to service-connected right 
hearing loss, mastoiditis with headaches, and positional 
vertigo, to include due to treatment therefor.   

CONCLUSION OF LAW

A current cervical spine disability is not proximately due 
to, the result of, or aggravated by a service connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In an August 2001 letter, the RO informed the veteran of the 
provisions of the VCAA.  More specifically, this letter 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to the issue 
on appeal but that he had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, VA notified the 
veteran of his opportunity to submit additional evidence to 
support his claim, as he was told to provide any additional 
evidence or information he had pertaining to his claim, and 
to notify the RO of any additional evidence he wanted to be 
obtained.  Thus, he may be considered to have been advised of 
his duty to submit all pertinent evidence in his possession 
or notify VA of any missing evidence.  

In addition, the RO issued a detailed May 2003 statement of 
the case (SOC) and March 2005 supplemental statement of the 
case (SSOC), in which the veteran and his representative were 
advised of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the May 2003 SOC and March 2005 SSOC issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection for a cervical 
spine disorder.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions  
Further, the claims file reflects that the March 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the August 2001 letter informing him of the VCAA 
may not have technically informed the veteran of each element 
of the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the March 2005 SSOC.  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
additional VA clinical records requested by the Board in its 
November 2004 remand have been obtained.  As for the request 
in the November 2004 remand with regard to the participation 
in this case by a VA Decision Review Officer (DRO) and review 
of this case pursuant to 38 C.F.R. § 3.2600, while it is 
unclear whether a DRO was involved in the consideration of 
this claim, and the March 2005 supplemental statement of the 
case is unsigned, neither the veteran nor his representative 
have requested clarification of this matter or any additional 
adjudication.  In this regard, the veteran's representative 
stated in June 2005 that he had "no further comments to 
add."  Thus, the additional delay in the adjudication of the 
veteran's claim which would result from a remand to clarify 
the nature of the officials at the RO who participated in 
this adjudication would not be justified.  Given these 
circumstances, the Board also concludes that any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

The veteran does not claim, and the record does not reflect, 
that a cervical spine disorder was present in service or is 
otherwise related to active service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304.  The veteran instead claims that 
service connection for a cervical spine disorder is warranted 
on a "secondary" basis, as due to service connected right 
hearing loss, mastoiditis with headaches, and positional 
vertigo, under 38 C.F.R. § 3.310.  With regard to this claim, 
he contended in an April 2005 statement that his central 
contention is not that he has a cervical spine disorder due 
to hearing loss in the right ear.  Instead, his claim is that 
due to four surgeries performed by VA to correct service 
connected disability "on the same place," the surgeries 
resulted in weakened muscles surrounding the neck, thereby 
causing a current cervical spine disorder. 

Review of the medical evidence of record does not reveal any 
competent evidence to support the veteran's assertion that he 
has developed a cervical spine disorder as a result of 
surgery for service-connected disability.  The veteran 
himself is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
competent evidence addressing the relationship between a 
cervical spine disability and service connected disability, 
an opinion following an August 2001 VA examination, was as 
follows: 

The neck is a different anatomical area 
from the right ear and mastoid bone.  
Most likely the muscle spasm this veteran 
suffers at the present time is not 
secondary to his service connected right 
ear HL mastoiditis [or] positional 
vertigo.  It [is]  most likely due to his 
lifting of heavy objects in this job 
repeatedly during the year.  

The Board also notes parenthetically that another opinion 
following a VA examination in February 2004 was that the 
veteran's right arm and shoulder conditions were not related 
to service-connected disability.  As such, the Board finds 
the probative value of the veteran's contention that there is 
an etiologic link between a current disability involving the 
cervical spine and service-connected disability to be 
overcome by the negative objective clinical evidence of 
record.  See Routen, Espiritu, supra.  Therefore, the claim 
must be denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected right 
hearing loss, mastoiditis with headaches, and positional 
vertigo is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


